Citation Nr: 0519174	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from September 1943 
to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                  


FINDINGS OF FACT

1.  The appellant's current bilateral hearing loss is not 
attributable to his period of active military service.  

2.  The appellant's current tinnitus is not attributable to 
his period of active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).       

2.  Tinnitus was not incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in July 2002, prior to the initial rating 
decision with regard to the issues on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the 
February 2003 statement of the case provided the appellant 
with the text of the relevant potions of the VCAA, as well as 
the implementing regulations.  The Board further notes that 
there is no indication that there is additional evidence that 
has not been obtained and that would be pertinent to the 
present claims.  The appellant has been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Id.  Furthermore, following the Board's 
February 2004 remand decision, the RO, in a February 2004 
letter to the appellant, notified the appellant that he 
needed to fill out release forms for any private health care 
providers who had treated him for bilateral hearing loss 
and/or tinnitus, and submit the completed authorizations, so 
that the RO could obtain any records identified.  The 
appellant did not respond to this request, or the subsequent 
requests by the RO in July and August 2004.  In this regard, 
the Board wishes to emphasize that "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in September 2004, the appellant 
underwent a VA examination which was pertinent to his service 
connection claims.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, given the standard of 
the new regulations, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

II.  Factual Background

The appellant's Enlisted Record and Report of Separation (WD 
AGO Form 53-55) shows that he served in the Army Air Force 
from September 1943 to January 1946, and that his Military 
Occupational Specialty (MOS) was as a cook.  

The appellant's service medical records are negative for any 
complaints or findings of either bilateral hearing loss or 
tinnitus.  The records reflect that in January 1946, the 
appellant underwent a separation examination.  At that time, 
in regard to any 


ear, nose, or throat abnormalities, it was reported that 
there were no objective findings.  The appellant's hearing 
was 15/15, bilaterally, on whispered voice testing.  No 
audiometric testing was performed.   

In June 2002, the appellant filed claims for entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for tinnitus.  In support of his 
claims, the appellant submitted a private medical statement 
from G.E. Hyde, M.D., Ph.D., and A.M. Campbell, M.S.C.C.C.-
A., an audiologist, dated in May 2002.  In the May 2002 
statement, Dr. Hyde and Mr. Campbell indicated that the 
appellant had been seen in their office in May 2002 for an 
audiological evaluation.  According to Dr. Hyde and Mr. 
Campbell, the results of the appellant's audiological 
evaluation showed a mild to severe sensorineural hearing 
loss, bilaterally.  They noted that after reviewing the 
appellant's service records, it was their opinion that the 
appellant's "hearing loss and associated tinnitus were as 
likely as not to have begun during his military service."    

By a February 2004 decision, the Board remanded this case.  
In the February 2004 decision, the Board stated that it was 
the appellant's contention that he currently had bilateral 
hearing loss and tinnitus, and that his hearing loss and 
tinnitus were due to acoustic trauma incurred in service.  
Specifically, the appellant indicated that while he was 
stationed in Guam, his MOS was changed from "cook" to 
"bulldozer operations."  The appellant maintained that he 
was exposed to loud noises while operating heavy equipment.  
According to the appellant, his personnel records would 
reflect his heavy equipment assignment.  In this regard, the 
Board noted that the appellant's personnel records were not 
of record.  Thus, the Board remanded the case and requested 
that the RO contact the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, and request the appellant's 
personnel records.  The Board also requested that the RO make 
arrangements with the appropriate VA medical facility for the 
appellant to be afforded a VA audiological examination to 
determine if he currently had any hearing loss or tinnitus 
attributable to military service.  

In July 2004, the RO contacted the NPRC and requested the 
appellant's personnel records.  The NPRC's return response 
was that the documents were not available and were likely 
lost in a 1973 fire.  

In September 2004, the appellant underwent a VA audiological 
examination.  At that time, the examiner stated that while 
the appellant was in the military, he served as a cook for 
one year "stateside," and then in the "engineers/aviation" 
for one year while in the Pacific on the Island of Guam and 
on Okinawa Island.  The examiner indicated that according to 
the appellant, while he was serving in "aviation," he 
helped build and patch airport runways, and at times, he had 
to drive a bulldozer.  The appellant reported that no hearing 
protection was used.  Following his separation from the 
military, the appellant worked for Sunray Oil Company 
refinery as an electrician for one year, with no hearing 
protection.  The appellant then worked for Haliburton as a 
mechanic for 12 years, from 1948 to 1960, also with no 
hearing protection.  Subsequently, the appellant worked for a 
trucking company as a truck mechanic and supervisor for three 
years, with no hearing protection.  He then worked at Pan Am 
for 14 years, from 1963 to October 1977, at Cape Canaveral as 
a supervisor of maintenance personnel, with no hearing 
protection.  From 1977 to 1980, the appellant was the 
owner/operator of an auto parts company.  The appellant 
denied use of guns outside of the military.  The examiner 
noted that the appellant had undergone a VA audiological 
evaluation in April 2001, and was subsequently fitted with 
binaural aids, which he was currently wearing.  

The audiological evaluation revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 30, 
50, 65, and 70 decibels, respectively, with a pure tone 
average of 54 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 25, 25, 45, 70, and 70 decibels, with a pure tone average 
of 53 decibels.  Speech discrimination percentages were 92 
percent in his right ear and 84 percent in his left ear.  The 
examiner stated that pitch-matching was performed because the 
appellant noted that tinnitus was a problem for him.  
According to the examiner, in the appellant's right ear, the 
appellant's tinnitus could not be matched 


to narrow bands to pure-tones.  Thus, according to the 
examiner, he tried matching to narrow bands of noise and the 
appellant was able to correlate his tinnitus to narrow bands 
of noise centered at 3,000 Hertz at 65 decibels in the right 
ear, "so high frequency in composition, moderately severe in 
degree of severity for the right ear."  In regard to the 
left ear, although the appellant could not correlate his 
tinnitus to pure-tones, he could to narrow bands of noise and 
it matched narrow bands of noise centered at 1,500 Hertz at 
50 decibels, "so mid frequency in composition, moderate in 
degree of severity."    

Following the audiological evaluation, the examiner 
interpreted the results as showing a sloping mild to severe 
sensorineural hearing loss in the right ear.  In regard to 
the left ear, there was normal hearing sensitivity from 250 
to 1,000 Hertz, with a sloping moderate to severe 
sensorineural hearing loss from 1,500 to 6,000 Hertz.  Speech 
recognition scores would be classified as excellent in the 
right ear and very good in the left ear.  Impedance 
audiometry yielded normal type A tympanograms, indicating 
normal middle ear function, bilaterally.  The examiner stated 
that he had reviewed the appellant's claims file, to 
specifically include the May 2002 letter from Dr. Hyde.  In 
regard to Dr. Hyde's opinion that the appellant's current 
bilateral hearing loss and tinnitus were as likely as not to 
have begun during his military service, the examiner stated 
that there was "no specific history of any kind" in the 
letter from Dr. Hyde and, as such, it was presumed that Dr. 
Hyde's opinion was based on speculation.  The VA examiner 
noted that while the appellant had only a small amount of 
military noise exposure when he was a bulldozer operator, 
upon a review of the appellant's employment history following 
his discharge, the appellant had a significant amount of 
nonmilitary noise exposure.  Thus, considering the totality 
of the evidence, it was the VA examiner's opinion that it was 
less likely than not that the appellant's current hearing 
loss was secondary to acoustic trauma in the military.  The 
examiner stated that while the appellant was in the military, 
he was a cook for a year and although he was also in 
engineering/avionics and operated some noisy equipment, he 
did not do that for very long and he never complained of 
hearing loss or tinnitus during his period of active military 
service, or within a year after discharge.  According to the 
VA 


examiner, there was no evidence in the record that the 
appellant had bilateral hearing loss and/or tinnitus during 
service, or within a year after discharge, and the appellant 
had 31 years of significant nonmilitary noise exposure.  
Thus, it was the VA examiner's opinion that it was less 
likely than not that the appellant's current bilateral 
hearing loss was related to any military noise exposure.  In 
addition, the examiner further opined that it was less likely 
than not that the appellant's current tinnitus was secondary 
to military noise exposure for the reasons stated above.    

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal audiometric testing limits at separation from service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 


regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

In the instant case, it is not in dispute that the appellant 
has current bilateral hearing loss and tinnitus.  In this 
regard, the Board finds that the audiometric findings 
obtained from the September 2004 VA audiometric examination 
reflect the required thresholds for a finding of hearing 
impairment in both ears under 38 C.F.R. § 3.385.  In 
addition, at the time of the September 2004 VA audiometric 
examination, the appellant was diagnosed with tinnitus.  

However, after reviewing the evidence of record, the Board 
finds that the appellant's bilateral hearing loss and 
tinnitus are not the result of injury or disease incurred in, 
or aggravated by, his military service.  The appellant 
contends that he was exposed to acoustic trauma during 
service.  Specifically, the appellant indicates that while he 
was stationed in Guam, his MOS was changed from "cook" to 
"bulldozer operations."  The appellant maintains that he 
was exposed to loud noises while operating heavy equipment.  
According to the appellant, his personnel records would 
reflect his heavy equipment assignment.  In this regard, 
although the Board tried to obtain the appellant's personnel 
records to verify his MOS as a bulldozer operator, it appears 
that the appellant's personnel records were likely lost in a 
1973 fire.  Regardless, even accepting as true that the 
appellant was exposed to acoustic trauma during service, 
onset of hearing loss and/or tinnitus in service is not 
factually shown.  In this regard, the Board notes that the 
appellant's service medical 


records are negative for any complaints or findings of either 
bilateral hearing loss or tinnitus.  In addition, the records 
show that in the appellant's January 1946 separation 
examination, in regard to any ear, nose, or throat 
abnormalities, it was reported that there were no objective 
findings.  Moreover, the appellant's hearing was 15/15, 
bilaterally, on whispered voice testing.      

In the instant case, the first evidence of record of any 
bilateral hearing loss or tinnitus is in May 2002, 
approximately 56 years after the appellant's discharge from 
the military.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  In this 
regard, in the May 2002 private medical statement from Dr. 
Hyde and Mr. Campbell, they noted that the results of the 
appellant's audiological evaluation showed a mild to severe 
sensorineural hearing loss, bilaterally.  They also stated 
that after reviewing the appellant's service records, it was 
their opinion that the appellant's "hearing loss and 
associated tinnitus were as likely as not to have begun 
during his military service."  

The Board does not find the opinion from Dr. Hyde and Mr. 
Campbell as to the etiology of the appellant's hearing loss 
and tinnitus to be persuasive.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, the opinion 
from Dr. Hyde and Mr. Campbell is of lesser value than the 
opinion offered by the VA examiner from the appellant's 
September 2004 VA examination for the reasons discussed 
below.      

In the May 2002 statement from Dr. Hyde and Mr. Campbell, 
although Dr. Hyde and Mr. Campbell noted that they had 
reviewed the appellant's service records, they did not 
discuss the fact that the appellant's service medical 
records, including his January 1946 separation examination 
report, are negative for any complaints or findings of either 
bilateral hearing loss or tinnitus.  In addition, it also 
appears that their opinion was based on an incomplete 
history.  In the May 2002 statement from 


Dr. Hyde and Mr. Campbell, they did not acknowledge or 
address the appellant's significant noise exposure he had 
after service.  As discussed in the appellant's September 
2004 VA examination report by the VA examiner, the appellant 
had a 31-year history of working in noisy environments.  

By contrast, in the September 2004 VA examination report, the 
VA examiner specifically reported that he had reviewed the 
appellant's claims file and he accurately stated that there 
was no evidence in the record that the appellant had 
bilateral hearing loss and/or tinnitus during service, or 
within a year after discharge.  In addition, the VA examiner 
also discussed the appellant's post-service employment 
history, unlike Dr. Hyde and Mr. Campbell, and noted that 
while the appellant had only a small amount of military noise 
exposure when he was a bulldozer operator, upon a review of 
the appellant's employment history following his discharge, 
the appellant had a significant amount of nonmilitary noise 
exposure.  Thus, considering the totality of the evidence, 
and given the fact that the appellant had 31 years of 
significant nonmilitary noise exposure, it was the VA 
examiner's opinion that it was less likely than not that the 
appellant's current bilateral hearing loss was related to any 
military noise exposure.  Moreover, the examiner further 
opined that it was less likely than not that the appellant's 
current tinnitus was secondary to military noise exposure for 
the reasons stated.      

In light of the above, the Board finds the opinion of the VA 
examiner from the appellant's September 2004 VA examination 
more persuasive because it was based on a thorough review of 
the record and an accurate noise exposure history, unlike the 
opinion from Dr. Hyde and Mr. Campbell.  Furthermore, it is 
clearly supported by the record (i.e., service medical 
records, including the January 1946 separation examination 
report, are negative for any complaints or findings of either 
bilateral hearing loss or tinnitus, and the first evidence of 
record of any bilateral hearing loss or tinnitus is in May 
2002, approximately 56 years after the appellant's discharge 
from the military).  

In this case, due consideration has been given to the 
appellant's statements that his current bilateral hearing 
loss and tinnitus are related to his period of active 
military service, specifically to his claimed in-service 
noise exposure.  The appellant is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). There is no evidence of record indicating that the 
appellant has specialized medical training so as to be 
competent to render a medical opinion.

In light of the foregoing, the Board finds that the medical 
evidence reflecting that the appellant did not incur hearing 
loss and/or tinnitus as a result of his military service is 
more persuasive and of greater weight than the medical 
evidence showing that the appellant did incur such conditions 
as a result of his service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and for 
service connection for tinnitus, and the benefit-of-the-doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability, as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.   

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that his current hearing loss disorder and his 
currently diagnosed tinnitus are related to service.  There 
is not an approximate balance of evidence.  There is evidence 
which is not favorable to the claims that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  For the reasons 
stated, the Board finds the opinion of the VA 


examiner from the appellant's September 2004 VA examination 
more persuasive than the opinion from Dr. Hyde and Mr. 
Campbell.  Thus, the preponderance of the evidence is against 
finding that the disorders at issue are related to active 
service, and thus against the claim for service connection 
for bilateral hearing loss, and the claim for service 
connection for tinnitus.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly service 
connection for these claimed disorders must be denied.      


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


